Title: From James Madison to Jacob Crowninshield, 17 January 1807
From: Madison, James
To: Crowninshield, Jacob



Sir.
Department of State, Jan: 17th. 1807.

I have received your letter respecting Daniel Clark’s case.  Should evidence from the Department of State or of the Treasury be material it must be taken under legal forms emanating from the Court, and would, be useless in any other.  The certificate to which you allude has been forwarded to Mr. Sanford.
In prosecuting the reversal of the judgment given on the invalidity of the bond, the government was interrested, as it involved the fate of all the securities given by the Consuls.  As to the questions of fact the Executive has no concern, and to interfere in them in this instance might prove an inconvenient precedent.  It is therefore necessary that Mr. Clark should be apprised that his success depends upon his own exertions to prepare the cause for trial.  I am &c.

James Madison

